Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND SECURITY AGREEMENT, dated as of
September 28, 2012 (this “Amendment”), is entered into among STR HOLDINGS, INC.,
a Delaware corporation (the “Borrower”), the Guarantors party hereto, the
Lenders party hereto, and BANK OF AMERICA, N.A., as Administrative Agent for the
Lenders (in such capacity, the “Administrative Agent”).  Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed thereto in the
Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement, dated as of October 7, 2011 (as
amended or modified from time to time, the “Credit Agreement”);

 

WHEREAS, the Borrower, the Guarantors and the Administrative Agent are parties
to that certain Security and Pledge Agreement, dated as of October 7, 2011 (as
amended or modified from time to time, the “Security Agreement”); and

 

WHEREAS, the parties hereto have agreed to amend the Credit Agreement and the
Security Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

AGREEMENT

 

1.                                       Amendments to Credit Agreement.

 

(a)                                  The following definitions in Section 1.01
of the Credit Agreement are hereby amended to read as follows:

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.  The initial amount of the Aggregate Revolving Commitments in effect on
the First Amendment Effective Date is $25,000,000.

 

“Consolidated Adjusted EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of
(a) Consolidated EBITDA for such period minus (b) Consolidated Adjusted Capital
Expenditures for such period minus (c) income taxes paid in cash during such
period.

 

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the Dollar amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable as such amount may be adjusted from time to time in
accordance with this Agreement.

 

1

--------------------------------------------------------------------------------


 

(b)                                 The following definitions are hereby added
to Section 1.01 of the Credit Agreement in the appropriate alphabetical order to
read as follows:

 

“Cash Collateral Account” means deposit account no. 385015857138 at Bank of
America.

 

“Cash Collateral Amount” means aggregate amount of cash collateral deposited
with Bank of America in the Cash Collateral Account; provided that, for purposes
of determining if any Request for Credit Extension complies with Sections
2.01(a), 2.03(a)(i) and 2.04(a), the Cash Collateral Amount shall be deemed to
be the aggregate amount of cash collateral in such deposit account twenty-four
hours prior to the delivery of such Request for Credit Extension.

 

“Cash Collateral Period” means the period commencing on the First Amendment
Effective Date and ending on the first Business Day following the Cash
Collateral Termination Date.

 

“Cash Collateral Termination Date” means the first date after September 28,
2013, on which all of the following conditions are satisfied:  (a) the Borrower
and its Subsidiaries, on a consolidated basis, have had at least a 5% increase
in revenues (determined on a quarter-over-quarter basis) for two consecutive
fiscal quarters, (b) the Loan Parties are in compliance with the financial
covenants set forth in Section 8.11 for the then most recently-ended four fiscal
quarter period and (c) no Default exists.

 

“Consolidated Adjusted Capital Expenditures” means the difference of
(a) Consolidated Capital Expenditures minus (b) the non-financed portion of
Consolidated China Capital Expenditures.

 

“Consolidated China Capital Expenditures” means the aggregate amount of
Consolidated Capital Expenditures made by the Borrower in connection with its
expansion into China; provided, that for purposes of calculating the
Consolidated Fixed Charge Coverage Ratio, the aggregate amount of Consolidated
China Capital Expenditures shall not exceed $15,000,000 for any four quarter
period that ends on or prior to March 31, 2014.

 

“First Amendment Effective Date” means September 28, 2012.

 

(c)                                  The first sentence in Section 2.01(a) of
the Credit Agreement is hereby amended to read as follows:

 

(a)                                  Revolving Loans.  Subject to the terms and
conditions set forth herein, each Lender severally agrees to make loans (each
such loan, a “Revolving Loan”) to the Borrower in Dollars or in one or more
Alternative Currencies from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Borrowing of Revolving Loans, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Commitment, (iii) the
Outstanding Amount of all

 

2

--------------------------------------------------------------------------------


 

Revolving Loans denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit and (iv) during the Cash Collateral Period, the
Total Revolving Outstandings shall not exceed the Cash Collateral Amount.

 

(d)                                 Section 2.01(b) of the Credit Agreement is
hereby amended to read as follows:

 

(b)                                 [Reserved].

 

(e)                                  The first sentence in Section 2.03(a)(i) of
the Credit Agreement is hereby amended to read as follows:

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit denominated in Dollars or in one or
more Alternative Currencies for the account of the Borrower or any of its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (w) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (x) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Commitment, (y) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit and (z) during the Cash Collateral Period, the Total Revolving
Outstandings shall not exceed the Cash Collateral Amount.

 

(f)                                    The first sentence in Section 2.04(a) of
the Credit Agreement is hereby amended to read as follows:

 

(a)                                  Swing Line Facility.  Subject to the terms
and conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, shall make loans
(each such loan, a “Swing Line Loan”) to the Borrower in Dollars from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Commitment; provided, however, that after giving effect
to any Swing Line Loan, (i) the Total Revolving Outstandings shall not exceed
the Aggregate Revolving Commitments, (ii) the aggregate Outstanding Amount of
the Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment and (iii) during the Cash Collateral Period,
the Total Revolving Outstandings shall not exceed the Cash Collateral Amount.

 

3

--------------------------------------------------------------------------------


 

(g)                                 A new clause (C) is hereby added at the end
of Section 2.05(b)(i) of the Credit Agreement to read as follows:

 

(C)                                If the Administrative Agent notifies the
Borrower at any time during the Cash Collateral Period that the Total Revolving
Outstandings exceed the Cash Collateral Amount then in effect, the Borrower
shall immediately prepay Revolving Loans and/or Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(i)(C) unless after the
prepayment in full of the Revolving Loans and Swing Line Loans the Total
Revolving Outstandings exceed the Cash Collateral Amount then in effect.

 

(h)                                 Section 8.11 of the Credit Agreement is
hereby amended to read as follows:

 

8.11                        Financial Covenants.

 

(a)                                  Consolidated Leverage Ratio.  Permit the
Consolidated Leverage Ratio as of the end of any fiscal quarter of the Borrower
to be greater than 2.50 to 1.0.

 

(b)                                 Consolidated Fixed Charge Coverage Ratio. 
Permit the Consolidated Fixed Charge Coverage Ratio as of the end of any fiscal
quarter of the Borrower to be less than 1.50 to 1.0.

 

(c)                                  Consolidated EBITDA.  Permit the
Consolidated EBITDA as of the end of the most recent four fiscal quarter period
of the Borrower to be less than $10,000,000.

 

During the Cash Collateral Period, the Loan Parties shall not be required to
comply with the financial covenants set forth in this Section 8.11; however, the
Loan Parties must still deliver a Compliance Certificate calculating these
financial covenants.

 

(i)                                     Section 11.07(f) of the Credit Agreement
is hereby amended to read as follows:

 

(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to a Loan Party and its
obligations,

 

(j)                                     A new Section 8.16 is hereby added to
the Credit Agreement immediately following Section 8.15 of the Credit Agreement
to read as follows:

 

8.16                        Cash Collateral Amount.

 

At any time during the Cash Collateral Period, permit the Cash Collateral Amount
to be less than the Total Revolving Outstandings.

 

(k)                                  Schedule 2.01 to the Credit Agreement is
hereby deleted and replaced in its entirety with Schedule 2.01 attached hereto.

 

2.                                       Amendment to Security Agreement.  A new
clause (i) is hereby added to Section 4 of the Security Agreement immediately
following clause (h) in to read as follows:

 

4

--------------------------------------------------------------------------------


 

(i)            Cash Collateral Account.  Except as provided in the following
sentence, notwithstanding anything to the contrary contained in this Agreement
or any other Loan Document, no Obligor shall withdraw funds from the Cash
Collateral Account.  In the event the Cash Collateral Amount exceeds the Total
Revolving Outstandings, upon the request of the Borrower, the Administrative
Agent shall release to the Borrower the funds that are in excess of the Total
Revolving Outstandings.

 

3.             Effectiveness; Conditions Precedent.  This Amendment shall be
effective upon satisfaction of the following conditions precedent: (a) receipt
by the Administrative Agent of copies of this Amendment duly executed by the
Loan Parties, the Required Lenders and the Administrative Agent; (b) receipt by
the Administrative Agent of satisfactory authorizing resolutions of the Loan
Parties and opinions of counsel for the Loan Parties; (c) receipt by the
Administrative Agent, for the account of each Lender executing this Amendment,
an amendment fee equal to 0.125% of such Lender’s Revolving Commitment and
(d) receipt by the Administrative Agent of all fees and expenses owed by the
Loan Parties to the Administrative Agent.

 

4.             Expenses.  The Loan Parties agree to reimburse the Administrative
Agent for all reasonable out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution and delivery of this
Amendment, including without limitation the reasonable fees and expenses of
Moore & Van Allen PLLC.

 

5.             Ratification of Credit Agreement.  Each Loan Party acknowledges
and consents to the terms set forth herein and agrees that this Amendment does
not impair, reduce or limit any of its obligations under the Loan Documents, as
amended hereby.  This Amendment is a Loan Document.

 

6.             Authority/Enforceability.  Each Loan Party represents and
warrants as follows:

 

(a)           It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.

 

(b)           This Amendment has been duly executed and delivered by such Loan
Party and constitutes its legal, valid and binding obligations, enforceable in
accordance with its terms, subject to applicable Debtor Relief Laws and to
general principles of equity.

 

(c)           No approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with the execution, delivery or
performance by such Loan Party of this Amendment.

 

(d)           The execution and delivery of this Amendment does not
(i) contravene the terms of its Organization Documents or (ii) violate any Law.

 

7.             Representations and Warranties of the Loan Parties.  Each Loan
Party represents and warrants to the Lenders that after giving effect to this
Amendment (a) the representations and warranties set forth in Article V of the
Credit Agreement are true and correct in all material respects (or, if such
representation or warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct in all respects as written) as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and (b) no event has occurred and is continuing
which constitutes a Default.

 

5

--------------------------------------------------------------------------------


 

8.             Counterparts/Telecopy.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. 
Delivery of executed counterparts of this Amendment by telecopy or other secure
electronic format (.pdf) shall be effective as an original.

 

9.             Release.  In consideration of the Lenders entering into this
Amendment, the Loan Parties hereby release the Administrative Agent, the
Lenders, and the Administrative Agent’s and the Lenders’ respective officers,
employees, representatives, agents, counsel and directors from any and all
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises from any action or
failure to act on or prior to the date hereof.

 

10.           GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

11.           Successors and Assigns.   This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

12.           Headings.  The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Amendment.

 

13.           Severability.  If any provision of this Amendment is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Amendment shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

[remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

BORROWER:

STR HOLDINGS, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Barry A. Morris

 

Name:

Barry A. Morris

 

Title:

Executive Vice President and Chief Operating Officer

 

 

 

GUARANTORS:

SPECIALIZED TECHNOLOGY RESOURCES, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Barry A. Morris

 

Name:

Barry A. Morris

 

Title:

Executive Vice President and Chief Operating Officer

 

 

 

 

STR SOLAR (CONNECTICUT), LLC,

 

a Delaware limited liability company

 

 

 

 

By: Specialized Technology Resources, Inc., its Sole Member

 

 

 

 

By:

/s/ Barry A. Morris

 

Name:

Barry A. Morris

 

Title:

Executive Vice President and Chief Operating Officer

 

 

 

 

10 WATER STREET, LLC,

 

a Delaware limited liability company

 

 

 

By: Specialized Technology Resources, Inc., its Sole Member

 

 

 

By:

/s/ Barry A. Morris

 

Name:

Barry A. Morris

 

Title:

Executive Vice President and Chief Operating Officer

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

By:

/s/Roberto Salazar

 

Name:

Roberto Salazar

 

Title:

Vice President

 

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender, L/C Issuer and Swing Line Lender

 

 

 

By:

/s/ Christopher T. Phelan

 

Name:

Christopher T. Phelan

 

Title:

Vice President

 

 

 

 

RBS CITIZENS, N.A.,

 

as a Lender

 

 

 

By:

/s/Marianne Stowell

 

Name:

Marianne Stowell

 

Title:

Vice President

 

 

 

 

FIFTH THIRD BANK,

 

as a Lender

 

 

 

By:

/s/Valerie Schanzer

 

Name:

Valerie Schanzer

 

Title:

Vice President

 

 

 

 

FIRST NIAGARA BANK N.A.,

 

as a Lender

 

 

 

By:

/s/ Dante Fazzina

 

Name:

Dante Fazzina

 

Title:

Vice President

 

 

 

 

WEBSTER BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Adam McLaughlin

 

Name:

Adam McLaughlin

 

Title:

Vice President

 

 

 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

By:

/s/ William McAndrew

 

Name:

William McAndrew

 

Title:

Vice President

 

--------------------------------------------------------------------------------